 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    STEPHEN ALFORD,

           Plaintiff,
                                                     Case No. 18-cv-933-jdp
      v.

    LORI REGNI AND EVAN MILLER,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


           /s/                                                1/18/2019
           Peter Oppeneer, Clerk of Court                     Date




 
